JONES, District Judge.
The plaintiff in this case sues under the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq., for unpaid overtime compensation and damages.
The defendant has filed a motion attacking the complaint in several respects. This Court has heretofore held Section 11225 of the Ohio General Code applicable and that part of the motion will be sustained. See Remley v. Triangle Publications, D.C., 69 F.Supp. 808.
Subsequent to the filing of the defendant’s motion, the plaintiff has moved to amend her complaint by interlineation. In view of the liberality expressed in Federal Rules of Civil Procedure, rule 15, 28 U.S. C.A. following section 723c, and the above ruling of the Court, leave is granted to file an amended complaint within twenty (20) days.